—In a proceeding pursuant to CPLR article 78 to review a determination by the respondent Planning Board of the Village of Lloyd Harbor, the petitioners appeal from an order and judgment (one paper) of the Supreme Court, Suffolk County (Floyd, J.), dated June 25, 1997, which, upon granting the respondents’ motion to dismiss the amended petition as barred under the doctrines of res judicata and collateral estoppel, dismissed the amended petition.
Ordered that the order and judgment is affirmed, with one bill of costs.
This CPLR article 78 proceeding and two prior proceedings arose out of the same transaction, to wit, the application for preliminary approval of a subdivision plan submitted by the respondent Penlyn Development Corp. (hereinafter Penlyn). They involved the same issues and claims, and sought the same relief. The petitioners were present at all relevant hearings and were parties to both prior proceedings. Moreover, the petitioners, in their opposition papers, admit that their petition, in essence, sought to challenge the Planning Board’s determination on the same grounds that the Supreme Court had previously considered and decided in favor of Penlyn. As such, the Supreme Court properly determined that the instant amended petition was barred by the doctrines of res judicata and collateral estoppel (see, O’Brien u City of Syracuse, 54 NY2d 353, 357; Cornwall Warehousing v Town of New Windsor, 238 AD2d 370). Mangano, P. J., Copertino, Joy and Florio, JJ., concur.